The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered, and decreed by the Court that the order of the court below denying the petition to modify the several allowances made for master's fees should be, and the same is hereby, reversed; and this cause is remanded with directions to the court below to enter an order requiring the special master, Leon J. C. Harton, to pay to the complainant, to be credited on the amount decreed to be due by the final decree in this cause, *Page 1529 
or to pay into the registry of the court below, the difference between the master's compensation herein as prescribed by statute and the sum of $2,500.00 by him retained for his services herein.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.